Citation Nr: 9915601	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  95-12 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than January 4, 
1994, for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran had active military service from January 1966 to 
December 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in January 1995.  The statement of 
the case was issued in March 1995.  A substantive appeal was 
submitted in April 1995.  The veteran provided testimony 
before a hearing officer at the RO in April 1995.

By a decision in May 1997, the Board denied an effective date 
earlier than January 4, 1994, for service connection for 
PTSD.  The veteran entered a timely appeal to the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court).  By an 
Order in October 1998, the Court vacated the Board's decision 
and remanded the case to the Board for readjudication, 
holding that the Board failed to expressly consider whether 
the statement submitted by the veteran in September 1989 was 
sufficient to constitute an informal claim for benefits 
pursuant to 38 C.F.R § 3.155(a).  The Court stated further 
that the Board did not address the potential applicability of 
38 C.F.R. § 3.157(a) and (b) to the extent that those 
provisions relate to an informal claim to reopen.


FINDINGS OF FACT

1. The veteran submitted his initial compensation claim for 
service connection for a nervous disorder in October 1972.

2. In July 1974, the Board denied service connection for an 
acquired psychiatric disorder.

3.  In June 1989, the RO received copies of VA outpatient 
treatment records dated from 1988 showing treatment for a 
variety of disorders, including PTSD.  The medical evidence 
received in June 1989 does not constitute an informal claim 
for service connection for PTSD.  

4.  The veteran's statement received in September 1989 does 
not constitute a claim for service connection for PTSD.  

5.  The veteran submitted a claim for service connection for 
PTSD on January 4, 1994.


CONCLUSION OF LAW

The criteria for an effective date for service connection for 
PTSD earlier than January 4, 1994, are not met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400(b)(2)(i) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. FACTUAL BACKGROUND

The record reflects that the veteran submitted a claim 
alleging entitlement to service connection for a nervous 
condition in October 1972.  In support of his claim, the 
veteran proffered VA records demonstrating that he was 
hospitalized from October to November 1972 for acute anxiety 
reaction.  In a February 1973 rating action, the RO denied 
service connection for anxiety reaction with personality 
disorder; service connection for acne vulgaris had previously 
been established.  A timely appeal of denial of service 
connection for a psychiatric disorder was received.  The 
Board concluded in a July 1974 decision that service 
connection for an acquired psychiatric disorder was not 
established.  

In October 1988, a Statement in Support of Claim was 
submitted by the veteran in which he referred to his exposure 
to Agent Orange during service in Vietnam, indicating that 
his two children had "characteristics resembling or caused 
by" exposure to Agent Orange.  He stated that he was 
submitting that claim in accordance with a recent bill passed 
by Congress.  In June 1989, the veteran's representative, 
without comment, submitted VA medical records, some of which 
related to treatment at a mental health clinic where he was 
diagnosed with depression, alcohol abuse, and chronic PTSD, 
and some of which referenced various skin conditions.  The 
records received included a copy of the October 1969 rating 
decision that granted service connection for acne vulgaris, 
assigning a 10 percent rating, and a copy of the summary of a 
VA hospitalization in October and November 1972, showing 
diagnoses of acute anxiety reaction, rule out borderline 
personality disorder.  In September 1989, the veteran 
submitted duplicate copies of service medical records and a 
Statement in Support of Claim that stated 

I am in disagreement with the findings of 
the rating board and request an increase 
based upon my previous claim and the 
medical evidence I recently submitted, 
for my other claims.  

I am experiencing break-outs of my 
cloral-acne [sic] on my face & arms.  My 
back is now constantly covered, and I 
have burning & itching constantly.  My 
face was so bad that it closed my left 
eye with the swelling and I cannot go 
into the public without great 
embarrassment.  I never remove my shirts, 
nor can I use swimming facilities.  

I don't believe you understand the mental 
stress and social changes that occur when 
you have a disability such as this.  Your 
quick and humane determination of this 
and my other claims will be deeply 
appreciated.  

In a Statement in Support of Claim, received on January 4, 
1994, the veteran requested service connection for PTSD.  He 
offered VA outpatient treatment records, dated from November 
1966 to November 1989, that showed he was displaying PTSD-
like symptoms for a number of years.

In a statement in support of his claim, received in April 
1994, the veteran indicated that he was receiving treatment 
at the VA Medical Center, in Philadelphia, Pennsylvania.  He 
requested that the RO obtain his treatment records.

Correspondence dated in September 1994 from a VA psychologist 
indicates that she had treated the veteran for PTSD since 
June 1994.  It was her impression that the veteran suffered 
with severe PTSD, and he was unable to work as a result of 
his disability.  Subsequent treatment notes, dated from May 
to October 1994, showed that the veteran was receiving 
individual therapy.  He exhibited distinct signs of 
depression, paranoia, isolation, anger, and flashbacks of 
Vietnam.  The veteran was prescribed medication, and 
improvement in his condition was observed.

A VA examination was performed in October 1994.  The veteran 
complained that since he returned from Vietnam, he was very 
angry and out of control.  He claimed that he had been 
arrested for fighting, and he had been paranoid.  The mental 
status examination showed that the veteran appeared depressed 
and preoccupied.  He was moderately anxious and evidenced a 
somewhat numb affect.  The veteran was not psychotic or 
suicidal, and he appeared to be cognitively intact.  A 
diagnosis of moderately severe PTSD was given.

In a December 1994 rating decision, the RO granted service 
connection for PTSD and assigned a 50 percent evaluation, 
effective from January 4, 1994.  The veteran appealed both 
the rating and the effective date assigned by the RO.  

Correspondence from a VA physician, dated in October 1994, 
was associated with the claims folder in January 1995.  The 
examiner stated that the veteran was depressed, highly 
anxious, and frequently misperceived situations as dangerous 
when there was no danger to him.  It was noted that 
medication was prescribed to control these tendencies.

A letter co-authored by two VA examiners was received in 
March 1995.  It was their impression that the veteran was 
severely impaired by his PTSD, indicating that it sometimes 
reached psychotic proportion with acutely paranoid thinking 
and behavior.

In a letter from a VA examiner, dated in April 1995, the 
examiner indicated that the veteran had accidentally 
forgotten about his hearing because of his many appointments 
for treatment.  She stressed that memory impairment and 
forgetfulness was a common trait of those with PTSD.

A personal hearing was scheduled in August 1995.  The veteran 
provided testimony concerning the manifestations of his PTSD.  
He claimed that he worked in 12 to 15 jobs between 1970 and 
1991.  The veteran indicated that he had not worked since 
1991 when he resigned from Dymac Corporation due to a back 
injury.  He also claimed that he was unable to get along with 
his supervisor.  The veteran stated that he had difficulty 
working under others and would prefer to work by himself.  He 
testified that his psychiatric condition was controlled by 
medication.  He was receiving individual and occasional group 
treatment from the Vet Center.

The hearing officer determined that the manifestations of the 
veterans PTSD warranted a 100 percent evaluation.  It was 
also concluded that the effective date of the veteran's grant 
of benefits was January 4, 1994.

In a letter received in February 1997 from the veteran's VA 
psychiatrist and psychologist, it was noted that the 
veteran's condition had not improved with psychotherapy and 
medication.

II.  LEGAL ANALYSIS

The veteran's claim on appeal is well grounded; that is, it 
is not inherently implausible.  38 U.S.C.A. § 5107(a).  The 
facts relevant to the issues have been properly developed, 
and the statutory obligation of VA to assist the veteran in 
the development of his claims is satisfied.  Id.

It is essentially argued that the veteran's statement, 
received in September 1989, reasonably communicated his 
intent to claim service connection for PTSD, and therefore, 
constituted a claim for the benefit.  Specifically, the 
veteran contends that the statement requesting "an increase 
based on my previous claim and the medical evidence I 
recently submitted, for my other claims" constitutes a claim 
for PTSD.  In addition, the veteran asserts that the medical 
evidence submitted prior to that statement in June 1989 
documents treatment for PTSD in November 1988, and, 
therefore, service connection for PTSD was the "other 
claim" referred to in the statement.  

Applicability of 38 C.F.R. § 3.157

Initially, the Board will address the applicability of 
38 C.F.R. § 3.157, as directed by the Court.  That regulation 
is entitled "Report of examination or hospitalization as 
claim for increase or to reopen" and states, in pertinent 
part

(a)  General.  Effective date of pension 
or compensation benefits, if otherwise in 
order, will be the date of receipt of a 
claim or the date when entitlement arose, 
whichever is the later.  A report of 
examination or hospitalization which 
meets the requirements of this section 
will be accepted as an informal claim for 
benefits under an existing law or for 
benefits under a liberalizing law or 
Department of Veterans Affairs issue, if 
the report relates to a disability which 
may establish entitlement. Acceptance of 
a report of examination or treatment as a 
claim for increase or to reopen is 
subject to the requirements of Sec. 3.114 
with respect to action on Department of 
Veterans Affairs initiative or at the 
request of the claimant and the payment 
of retroactive benefits from the date of 
the report or for a period of 1 year 
prior to the date of receipt of the 
report.  ... 

(b)  Claim.  Once a formal claim for 
pension or compensation has been allowed 
or a formal claim for compensation 
disallowed for the reason that the 
service-connected disability is not 
compensable in degree, receipt of one of 
the following will be accepted as an 
informal claim for increased benefits or 
an informal claim to reopen.  ...

(1)  Report of examination or 
hospitalization by Department of 
Veterans Affairs or uniformed 
services. ...

It is clear from the title of § 3.157 and from the text of 
the regulation that the section applies only to claims for 
increased ratings and for applications to reopen claims that 
have been previously denied.  Neither of those situations is 
present in the current case.  Although service connection was 
previously denied for anxiety reaction with personality 
disorder, the veteran's claim at that time did not include 
PTSD and the medical evidence available at that time did not 
reflect a diagnosis of PTSD.  Therefore, the veteran's later 
claim for service connection for PTSD is an original claim as 
to that issue.  In support of this finding, the Board notes 
the conclusion of the United States Court of Appeals for the 
Federal Circuit in Ephraim v. Brown, 82 F.3d 399, 402 (Fed. 
Cir. 1996):  

a claim based on the diagnosis of a new 
mental disorder, taken alone or in 
combination with a prior diagnosis of a 
related mental disorder, states a new 
claim, for purposes of the jurisdictional 
requirement, when the new disorder had 
not been diagnosed and considered at the 
time of the prior notice of disagreement.  

In a subsequent precedential decision, the United States 
Court of Appeals for Veterans Claims, citing the Federal 
Circuit in Ephraim v. Brown, held that, under circumstances 
essentially identical to those that are present in this case, 
a PTSD claim is an original claim, not a claim to reopen.  
Patton v. West, No. 97-828 (U.S. Vet. App. Mar. 30, 1999).  

Therefore, because the veteran's claim for service connection 
for PTSD is a new claim rather than an application to reopen 
his previously denied claim for service connection for an 
acquired psychiatric disorder, neither § 3.157(a) nor (b) is 
applicable in this case.  

Earlier effective date

In analyzing the veteran's claim for an effective date 
earlier than January 4, 1994, for service connection for 
PTSD, the Board notes that, unless specifically provided, the 
effective date for an award of disability compensation based 
on an original claim shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a).  

For claims for service connection based on direct service 
connection, the effective date for the award shall be the day 
following separation from active service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later, shall be used.  
38 C.F.R. § 3.400(b)(2)(i).  

In response to the veteran's assertion that VA should view 
the September 1989 statement combined with the receipt in 
June 1989 of the VA outpatient treatment records diagnosing 
PTSD in 1988, as an informal claim for service connection for 
PTSD, the Board notes that any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  38 C.F.R. 
§ 3.155(a).  In addition, VA is held to have constructive 
notice of documents generated by VA.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  However, even if the RO had 
constructive notice, 38 C.F.R. § 3.155 also provides that an 
informal claim must indicate an intent to apply for one or 
more VA benefits.  

"Where such review of all documents and oral testimony 
reasonably reveals that the claimant is seeking a particular 
benefit, the Board is required to adjudicate the issue of the 
claimant's entitlement to such a benefit or, if appropriate, 
to remand the issue to the [RO] for development and 
adjudication of the issue; however, the Board may not simply 
ignore an issue so raised."  Suttmann v. Brown, 5 Vet. App. 
127, 132 (1993).  Nevertheless, the Board is not required to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed.  See Talbert v. Brown, 
7 Vet. App. 352, 356-57 (1995) (holding that the BVA is not 
required to do a "prognostication" but to review issues 
reasonably raised in correspondence).  The veteran must have 
asserted the claim expressly or impliedly.  See Isenbart v. 
Brown, 7 Vet. App. 537, 540-41 (1995).  The mere submission 
of medical records for a condition does not constitute an 
informal claim for the condition.  See generally, Brannon v. 
West, 12 Vet. App. 32 (1998) (holding that the mere presence 
of medical evidence does not raise a claim for secondary 
service connection, rather the veteran must express the 
intent to raise the claim).  

First, the Board notes that the medical records received in 
June 1989 document the diagnosis of PTSD in November 1988 and 
show, as well, treatment for other medical and psychiatric 
disorders.  However, those medical records do not meet the 
requirements of 38 C.F.R. § 3.155 governing informal claims 
because they merely documented the incurrence of a PTSD 
without indicating any intent to apply for VA benefits for 
entitlement to service connection for PTSD.  See Brannon, 
supra.  Accordingly, the Board finds that the medical records 
received in June 1989 did not, in themselves, constitute an 
informal claim for service connection for PTSD.  In addition, 
no formal claim was filed within a year following the receipt 
of the medical records.  

The veteran's September 1989 statement requesting "an 
increase based upon my previous claim and the evidence I 
recently submitted," that included a copy of the 1969 rating 
decision that assigned a 10 percent rating for the service-
connected skin disability, clearly constitutes a claim for an 
increased rating for that disability, since that was his only 
service-connected disability at that time.  Although his 
representative also submitted a duplicate copy of the 1972 
hospital summary, that report does not refer to PTSD.  The 
additional VA medical records reflecting treatment for PTSD 
in 1988 do not attach any added meaning to the veteran's 
statement inasmuch as the statement clearly requests an 
increased rating.  Accordingly, the Board finds that a 
liberal reading of the noted paragraph, even when read in 
conjunction with the medical evidence submitted by the 
veteran and his representative, indicates no more than a 
claim for an increased rating for the veteran's skin 
disability.  

The Board also finds that the remainder of the September 1989 
correspondence from the veteran did not constitute a claim 
for service connection for PTSD.  While the veteran's 
September 1989 comments refer to "mental stress and social 
changes," it is clear from the entirety of the communication 
that he was merely describing some of the effects of his 
service-connected skin condition, for which he was seeking an 
increased rating, and that he was not referring to a chronic 
acquired psychiatric disorder that was somehow related to 
service or to a service-connected disability.  He did not 
even indicate that he had a definite psychiatric disorder.  
Moreover, the medical evidence did not indicate that he had a 
psychiatric disorder due to a service-connected disability.  
The veteran's statement, therefore, could also not have been 
construed as a claim for secondary service connection for a 
psychiatric disorder.  

Further, the veteran's reference to his "other claims" in 
the September 1989 communication is reasonably considered to 
have referred to his claim for benefits for his children due 
to his exposure to Agent Orange during service in Vietnam 
that was received in October 1988, rather than to a claim 
concerning PTSD, because there is no evidence that a claim 
concerning PTSD, informal or otherwise, had been filed prior 
to the September 1989 document.  

Therefore, a liberal reading of the veteran's entire 
statement received in September 1989, read as a whole, does 
not show that he intended to apply for service connection for 
PTSD.  Accordingly, that statement did not constitute a claim 
for service connection for PTSD.  

No further communication was received from the veteran 
concerning PTSD (or any other psychiatric disorder) until 
January 4, 1994, when he wrote to the RO specifically 
requesting an increased rating for his service-connected skin 
disability and service connection for a bilateral foot 
condition, a cervical spine condition, and PTSD.  During the 
intervening years, he had written to the RO regarding other 
claims and other disabilities and had submitted considerable 
additional medical evidence.  But none of that medical 
evidence referred to any psychiatric symptoms or diagnoses.  
Following receipt of the veteran's January 1994 communication 
to the RO, further medical records were obtained, including 
the report of a VA psychiatric examination.  A rating 
decision in December 1994 granted service connection for PTSD 
and assigned an effective date of January 4, 1994, for the 
award.  

Accordingly, the Board finds that the veteran did not file a 
claim for service connection for PTSD prior to January 4, 
1994.  Therefore, January 4, 1994, the date of receipt of the 
veteran's claim for service connection for PTSD, is the 
proper effective date for the award of service connection.  
38 C.F.R. § 3.400(b)(2)(i).  

The Board has considered the principles embodied in 
38 U.S.C.A. § 5107(b), but concludes that the preponderance 
of the evidence is against the veteran's claim for an 
effective date earlier than January 4, 1994, for service 
connection for PTSD.  


ORDER

Entitlement to an effective date earlier than January 4, 
1994, for service connection for PTSD is denied.


		
	WILLIAM R. HARRYMAN 
	Acting Member, Board of Veterans' Appeals



 

